Title: To James Madison from Daniel Carroll, 26 January 1792
From: Carroll, Daniel
To: Madison, James


My dear friend,Jany. 26th. 1792
I wrote to you abt 4 posts past, & to Mr Carroll 2 letters since—there has been a mutual communication between you of the Contents. I shall add nothing more at present on the disagreable Subjects therein, than, that I beleive the Steps we have taken, & information receivd have confounded the propagators of the Slanders—if however they originated in Malice it is impossible to say to what lengths that may extend.
Mr Johnson will be in Pha in the Course of the week after next—he expressd a wish that he cou’d be under the same roof with you & Mr Carroll. I am satisfied you wou’d receive peculiar satisfaction on becomeing well acquainted with him, but I fear you cannot find room for him with you. Mr Benson has brought on the Subject of the Representation Bill, Qr. in what Shape, & what expected? I suppose it will take up much time before it becomes a Law, notwithstanding what has passd—the fisheries, mint, establishment Militia &ca—will consume to the middle of Apl. (to which time Mr Carrolls says you will sitt) & the Land Office kept shutt, untill it becomes a folly to think of makeing any regulations on that Subject. You never, my friend, appeard to me to be so intent on this point as the importance of it requird—it ought to have been the 1st line in our Finance plan—had it been early attended to & properly enforced, can any one say what it might not have prevented?
You will have seen what I have said in my last to Mr Carroll on the Subject of the federal City in answer to his observations. All we desire of you at present is that you woud be silent on that subject this session, & his apprehensions will be remov’d before the next, unless the folly of some here cloud the favorable prospect.
I can truly say yr. favors have allways given me pleasure, sometimes great relief when receivd under the nervous oppressions you know me subject too. A testimony of remembra[n]ce from those esteemd, at all times must be gratefull, at this, when black calumny has been busy must be peculiarly so, to Dr sr. yr. affe. Friend & Servt
Danl Carroll
The following is an extract from Mr. G Brents certificate for yrself & C. C. of C untill you see Mr T. J. I have never heard a Stain On Mr. Brents character in point of integrity or veracity.
copy.
Jany 23d. 1792. “I never receivd from Mr. Carroll either directly or indirectly or from any other person the smallest intimation of the price the Commissrs. were disposd to give, nor did I ever know untill yesterday that they had empowerd him to give that price further than the contract enterd into with Majr L’Enfant for £1800 taught me to beleive.”


G. Brent.

